                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 18-2094 JVS (JDEx)                                      Date   January 28, 2019

 Title             Cheryl Thurston v. Clearpath Lending, Inc., et al.


 Present: The Honorable            James V. Selna
                        Karla J. Tunis                                       Sharon Seffens
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Victoria Knowles                                       Witt Chang

 Proceedings:           Plaintiff’s Motion to Remand

      Cause called and counsel make their appearances. The Court’s tentative
ruling is issued. Counsel make their arguments. The Court GRANTS the
plaintiff’s motion and rules in accordance with the tentative ruling as follows.

      Before the Court is Plaintiff Cheryl Thurston’s (“Plaintiff”) Motion to Remand.1
Mot., Docket No. 11. Defendant ClearPath Lending, Inc. (“Defendant”) opposed the
motion. Opp’n., Docket No. 13. Plaintiff filed a reply. Reply, Docket No. 16.

         For the following reasons, the Court GRANTS the motion.

I.       Background

      Plaintiff is a blind person who uses a screen reader to access the internet.
Complaint, Docket No. 1, Ex. 1, ¶ 4. Plaintiff alleges that Defendant’s website,
www.clearpathlending.com (the “website”), is constructed and maintained in a way that
prevents her and other visually-impaired individuals from gaining equal access to the

         1
          In support of her remand motion, Plaintiff requests judicial notice of the following: (1) The
Honorable John A. Kronstadt’s opinion in Thurston v. Toys R Us, Inc., U.S. District Court, Central
District of California Case No. 5:16–cv–02672–JAK–AGR, Doc. No. 14, February 23, 2017; and (2)
The Honorable Terry J. Hatter’s opinion in Thurston v. Omni Hotels Management Corp., U.S. District
Court, Central District of California Case No. 16–cv–02596–TJH–KK, Doc. No. 15, May 19, 2017.
Defendant did not oppose Plaintiff’s request for judicial notice. Accordingly, the Court takes judicial
notice of each item. Harris v. Cnty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012) (“We may take
judicial notice of undisputed matters of public record . . . including documents on file in federal or state
courts.”).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-2094 JVS (JDEx)                                     Date   January 28, 2019

 Title          Cheryl Thurston v. Clearpath Lending, Inc., et al.

website. See Complaint, Docket No. 1, Ex. 1.

       Plaintiff filed this case in the Superior Court of California for the County of
Orange against Defendant, alleging violations of California’s Unruh Civil Rights Act
(“Unruh Act”) based on multiple theories, including that Defendant’s conduct violates the
federal Americans with Disabilities Act (“ADA”).2 Complaint, Docket No. 1, Ex. 1, ¶ ¶
29-31. Defendant removed the case to this Court on the basis of federal question
jurisdiction pursuant to 28 U.S.C. § 1331. Docket No. 1. Plaintiff now moves to remand.
Mot., Docket No. 11.

II.      Legal Standard

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
Co. of Am., 511 U.S. 375, 377 (1994). Subject-matter jurisdiction is proper in federal
courts in all civil actions arising under the Constitution, laws, or treaties of the United
States, 28 U.S.C. § 1331, and in diversity cases, 28 U.S.C. § 1332.

       A defendant may remove a civil action filed in state court to federal court if federal
jurisdiction would have originally been proper there. 28 U.S.C. § 1441(a); see also City
of Chicago v. Int’l College of Surgeons, 522 U.S. 56, 163 (1997). However, it is
presumed that a cause lies outside the federal courts’ limited jurisdiction, and it is the
removing party’s burden to establish the contrary. Kokkenon, 511 U.S. at 377. Thus, in
considering motions to remand, courts must “strictly construe the removal statute against
removal jurisdiction,” and resolve “any doubt as to the right of removal” in favor of
remanding the case to state court. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.1992).

III.     Discussion



         2
         The Unruh Act provides that all persons—regardless of their “sex, race, color, religion,
ancestry, national origin, disability, medical condition, genetic information, marital status, sexual
orientation, citizenship, primary language, or immigration status”—are “entitled to the full and equal
accommodations, advantages, facilities, privileges or services in all business establishments of every
kind whatsoever.” Cal. Civ. Code § 51(b). The Unruh Act also incorporates the ADA, making any
violation under the ADA, per se, a violation of the Unruh Act. Cal. Civ. Code § 51(f).
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                  Page 2 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-2094 JVS (JDEx)                               Date   January 28, 2019

 Title          Cheryl Thurston v. Clearpath Lending, Inc., et al.

         A.      Plaintiff’s cause of action is premised on multiple theories.

      Defendant argues that Plaintiff’s cause of action is solely based on violations of the
ADA because Plaintiff does not allege intentional discrimination. Thus, Defendant
contends, Plaintiff’s case necessarily turns on the construction of federal law. The Court
disagrees.

       Plaintiff does not allege any federal causes of action. But that is not the end of the
federal question jurisdiction inquiry. Federal question jurisdiction exists where (1) federal
law creates the cause of action; (2) under the artful pleading doctrine, the plaintiff’s state
law claims should be recharacterized as federal claims; or (3) one or more of the state law
claims necessarily turns on the construction of a substantial, disputed federal question.
Rains v. Criterion, Inc., 80 F.3d 339, 343 (9th Cir. 1996). While the Court recognizes that
the first and second circumstances described in Rains are absent from this case, the third
circumstance, however, may be apparent.

       In most cases, federal question jurisdiction is established where a plaintiff’s
complaint alleges violations of federal law. See Merrell Dow, 478 U.S. at 808. Less
frequently, however, federal courts are asked to assert jurisdiction “over state-law claims
that implicate significant federal issues.” Grable & Sons Metal Prod., Inc. v. Darue Eng’g
& Mfg., 545 U.S. 308, 312 (2005). “However, the mere presence of a federal question in
a state cause of action does not automatically confer federal-question jurisdiction.”
Wander v. Kaus, 304 F.3d 856, 858 (9th Cir. 2002) (internal quotation marks omitted).
Rather, for federal question jurisdiction to exist, the federal issue in a state-law cause of
action must be (1) a necessary element of the state-law claim, (2) actually disputed and
substantial, and (3) capable of resolution without disrupting the congressionally approved
balance of federal and state powers. Grable, 545 U.S. at 314.

       In order to establish a violation of the Unruh Act independent of the ADA, a
plaintiff must plead and prove intentional discrimination. Greater Los Angeles Agency on
Deafness, Inc. v. Cable News Network, Inc., 742 F.3d 414, 425 (9th Cir. 2014). This
requires that the plaintiff “allege, and show, more than the disparate impact of a facially
neutral policy.” Id.

         The Federal Rules of Civil Procedure require a pleading contain “a short and plain
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                           Page 3 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-2094 JVS (JDEx)                              Date   January 28, 2019

 Title          Cheryl Thurston v. Clearpath Lending, Inc., et al.

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.
8(a)(2). It is well-established that a plaintiff need only plead “enough facts to state a
claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). A claim has “facial plausibility” if the plaintiff pleads facts that “allow[] the
court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       Here, as Defendant correctly points out, the words “intentional,” “willful” and
“affirmative” are absent from Plaintiff’s complaint. Docket No. 13 at 5. Yet, Plaintiff
need not plead with heightened particularity as is required certain causes of action. See
Fed. R. Civ. P. 9(b). Rather, it is sufficient to plead enough facts making the claim
plausible. In her complaint, Plaintiff alleges that Defendant discriminated against Plaintiff
by (1) denying visually-impaired customers the services provided by the website, (2)
constructing and maintaining a website that is inaccessible to Plaintiff and by failing to
take adequate actions to correct these barriers, and (3) because Defendant’s conduct
“likewise constitutes a violation of various provisions of the ADA.” Complaint ¶¶ 29-31.
Plaintiff also alleges that “it is Defendant’s policy and practice to deny blind users,
including Plaintiff, equal enjoyment of and access to [the website].” Complaint at ¶ 22.

       Plaintiff has sufficiently pled facts, taken as true, that render her claims plausible.
The ultimate question of whether Defendant, in fact, intentionally discriminated against
Plaintiff will be fleshed out later in the case, through discovery and trial. Given the
applicable pleading standard, and the sufficient language in Plaintiff’s complaint, the
Court finds that there are at least two theories under which Defendant could be held liable
for violating the Unruh Act. Thus, the ADA issue is not “necessary element” to Plaintiffs
cause of action. See Rains, 80 F.3d at 346 (“When a claim can be supported by
alternative and independent theories—one of which is a state law theory and one of
which is a federal law theory—federal question jurisdiction does not attach because
federal law is not a necessary element of the claim.”). The two cases Plaintiff asks the
court to take notice of support this conclusion. See supra note 1.

         B.      The issue of damages does not sufficiently implicate the ADA.

       Defendant next argues that this Court has jurisdiction over the case because
Plaintiff seeks both injunctive relief and damages, thus anchoring the case to federal law.
CV-90 (06/04)                           CIVIL MINUTES - GENERAL                          Page 4 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-2094 JVS (JDEx)                               Date   January 28, 2019

 Title          Cheryl Thurston v. Clearpath Lending, Inc., et al.

Further, Defendant contends that because Plaintiff seeks statutory minimum damages,
“the ADA issues are not only substantial enough, they are the only issues in dispute. And
they belong in federal court.” Opp’n., Docket No. 13 at 10 (emphasis original). Both
arguments fail, however, because they rest on the faulty presumption that Plaintiff’s
cause of action is based solely on a violation of the ADA.

        Defendant relies on two cases in support of its arguments: Pickern v. Best Western
Timber Cove Lodge Marina Resort, 194 F. Supp. 2d 1128, 1130-31 (E.D. Cal. 2002) and
Wander. In both cases, the question was whether “the incorporation of the ADA into
[state law] as an element of liability for damages create federal question jurisdiction
where the ADA is the only basis for the state claim.” Wander,304 F.3d at 860. In both
cases, the plaintiffs brought state claims against the defendants for damages under state
law and injunctive relief under the ADA. The plaintiffs’s causes of action were based
solely on violations of the ADA. Further, both of the plaintiffs’s ADA-based injunctive
relief claims were rendered moot, leaving only the state-law damages claim.

       The Court in Pickern dismissed the case for lack of jurisdiction, holding that
“Congress’s choice not to provide a damages remedy under the ADA signified a
congressional conclusion that the presence of an ADA violation as an element of the
[Unruh Act] is insufficient to confer federal question jurisdiction.” Wander, 304 F.3d at
860. (citing Pickern, 194 F. Supp. 2d at 1132-33).

         Similarly, Wander held:

                 [T]here is no federal-question jurisdiction over a lawsuit for
                 damages brought under California’s Disabled Person’s Act, even
                 though the California statute makes a violation of the federal
                 Americans with Disabilities Act a violation of state law. Congress
                 intended that there be no federal cause of action for damages for
                 a violation of Title III of the ADA. To exercise federal-question
                 jurisdiction in these circumstances would circumvent the intent of
                 Congress. Federal-question jurisdiction is not created merely
                 because a violation of federal law is an element of a state law
                 claim.

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                           Page 5 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-2094 JVS (JDEx)                                Date   January 28, 2019

 Title          Cheryl Thurston v. Clearpath Lending, Inc., et al.

Wander v. Kaus, 304 F.3d 856, 857 (9th Cir. 2002)

       Defendant argues that the present case is distinguishable from Pickern and Wander,
in that Plaintiff’s claim for injunctive relief is not moot, and thus anchors her cause of
action to the ADA, establishing federal question jurisdiction. In support of its argument,
Defendant cites dicta in Pickern which states:

                 [I]t is possible for a state law claim for injunctive relief to be
                 premised solely on a violation of the ADA. Such a claim would be
                 no different from a federal ADA claim. Federal question
                 jurisdiction must exist in those circumstances. Simply by
                 incorporating the ADA into state law, state legislatures cannot
                 divest the federal courts of original jurisdiction over state claims
                 that are, for all intents and purposes, federal ADA claims. State
                 claims for damages, on the other hand, are not identical to federal
                 ADA claims for injunctive relief. Thus, federal courts would have
                 original jurisdiction over state claims for injunctive relief, and
                 supplemental jurisdiction over state claims for damages.

Pickern, 194 F. Supp. 2d at 1132 n.5 (emphasis added).

       The Court’s conclusion in Pickern regarding state law claims for injunctive relief
premised solely on a violation of the ADA is correct. However, the crucial difference
between that theoretical scenario and the case at bar is that Plaintiff alleges multiple
theories upon which Defendant may be liable. In other words, the reasoning in Pickern is
persuasive only in cases where the injunctive relief sought is based solely on violations of
the ADA. Here, it is possible that Plaintiff will obtain injunctive relief based on a theory
independent of the ADA. It is also possible that Plaintiff will obtain such relief premised
on the ADA. Therefore, because the ADA is not sufficiently implicated and because there
is no binding authority directly on point, the Court finds resolution of this motion
ambiguous.

     Accordingly, Defendant has not overcome the presumption against removal, see
Kokkenon, 511 U.S. at 377. The motion is granted.

CV-90 (06/04)                           CIVIL MINUTES - GENERAL                            Page 6 of 7
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       SACV 18-2094 JVS (JDEx)                                        Date     January 28, 2019

 Title          Cheryl Thurston v. Clearpath Lending, Inc., et al.

IV.      CONCLUSION

         For the foregoing reasons, the Court GRANTS Plaintiff’s motion to remand.

     No attorney’s fees are awarded to Plaintiff, see Martin v. Franklin Capital Corp.,
546 U.S. 132, 141 (2005) (“[A]bsent unusual circumstances, attorney’s fees should not be
awarded when the removing party has an objectively reasonable basis for removal.”).
Defendant’s position is reasonable, if unavailing.

         IT IS SO ORDERED.




                                                                                                :     12

                                                        Initials of Preparer      kjt




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                      Page 7 of 7
